MEMORANDUM OPINION
{¶ 1} Appellant, Sharon Hasebein, filed a notice of appeal on January 16, 2004, from a December 17, 2003 judgment of the Lake County Court of Common Pleas, Domestic Relations Division. In that judgment, the trial court ruled upon various motions that had been filed by appellant in this divorce case. However, it is clear that a final divorce decree has not yet been issued.
 {¶ 2} On March 8, 2004, appellee, Harry G. Hasebein, filed a motion to dismiss this appeal due to lack of a final appealable order. Appellant has not filed a response.
 {¶ 3} It is clear that a divorce case does not become final until a divorce decree has been entered. Civ.R. 75(F). That has not happened in the case sub judice. Once a divorce decree is entered, appellant will be able to appeal the trial court's judgment of December 17, 2003.
 {¶ 4} Accordingly, appellee's motion to dismiss this appeal is hereby granted.
 {¶ 5} The appeal is dismissed.
Appeal dismissed.
O'Neill and Grendell, JJ., concur.